TUCKETT, justice:
This is an appeal from an order of the Juvenile Court of Salt Lake County that the mother of the subject children submit to a psychological examination against her will. This order was made pursuant to the provisions of Sec. 55-10-84, U.C.A. 1953, which provide in part that a child may be examined by a physician, surgeon, psychiatrist, or psychologist, and further provides as follows:
After due notice and a hearing set for the specific purpose, the court may order a similar examination of a parent or guardian whose ability to care for a child is at issue, if the court finds from the evidence presented at the hearing that the parent’s or guardian’s physical, mental, or emotional condition may be a factor in causing the neglect, dependency, or delinquency of the child.
The order was issued by the court during the hearing for the purpose of determining whether or not the children were neglected or dependent children.
The matter was appealed to this court pursuant to the provisions of Sec. 55-10-112, U.C.A.1953, which deals with appeals from the juvenile court to the Supreme Court. That section provides in part as follows:
An appeal to the Supreme Court may be taken from any order, decree, or judg- ° ment of the juvenile court. Such appeal shall be taken in the same manner in *188which appeals are taken from judgments or decrees of the district courts.
While the language just quoted includes the term “any order” we are of the opinion that the legislature intended that final orders only are appealable. We are persuaded to this view by reason of the lan-gauge of the statute which provides that appeals from the juvenile court be taken in the same manner as appeals from judgments or decrees of the district courts. To construe the language of the statute otherwise would open the door to appeals from all interim orders made by the juvenile courts, including rulings on evidence, orders granting or denying continuances and other rulings which would hamper that court in carrying on its work.
We are of the opinion that the appeal in this case is premature and the same should be dismissed, and it is so ordered.
HENRIOD and ELLETT, JJT., concur.